DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 1: Although this figure includes the label 160, this label is not found within the specification.
FIG. 3A: Although this figure includes the labels 312 and 349, these labels are not found within the specification.
FIG. 3C: Although this figure includes the label 353, this label is not found within the specification.
FIG. 6: Although this figure includes the labels 614 and 616, these labels are not found within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[023]: As written it reads “In accordance with the principles of the present disclosure, he beamformer 122 […]”, however to correct the typo “he” should be changed to “the”.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  
	Regarding claim 16, the claim reads “herein the transmitting comprises […]”, however the examiner believes “herein” is a typo that should instead read “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 12 and 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 and 12, the claims read “wherein the beamformer is configured to compare the correlations of the aligned receive signals from multiple sets of aligned receive signals and wherein the weighting value is based on the comparison” (Claim 3) or “further comprising comparing the correlations of the aligned receive signals from multiple sets of aligned receive signals, wherein the weighting value is based on the comparison” (Claim 12). However, it is unclear how the comparison of the correlations is performed within the context of the system and the method. A comparison can be done by visual inspection by a user, performing normalized cross-correlation, calculating a covariance, and the like. When stated in this way, it is unclear how the weighting value is selected based on the comparison (i.e. what criteria are used in determining which correlation is being used to select the weighting value). The examiner recommends clarifying how the comparison of the correlation values is being used to determine what the weighting value should be.
Regarding claims 6 and 15, the claims read “wherein the beamformer is configured to compute a cross-correlation value using a kernel spanning 3 to 5 wavelengths in fast time or 1 to 3 scan lines in beam space” (Claim 6) or “wherein the generating the weighting value comprises computing a cross-correlation value using a kernel spanning 3 to 5 wavelengths in fast time or 1 to 3 scan lines in beam space” (Claim 15). However, the term “fast time” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree that the spanning of the kernel would be considered to be in fast time. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegretti et al. US 20180203103 A1 “Pellegretti” and further in view of Ustuner et al. US 20150342567 A1 “Ustuner”.
Regarding claims 1 and 10, Pellegretti teaches “An ultrasound imaging system comprising: an array of transducer elements” (Claim 1) (“FIG. 1a shows an embodiment of an ultrasound system comprising the steps of: generation of transmit Rf-pulses by generator S with time profile information present in memory 6 being passed to a transmit focusing beam former 4 with a timing trigger control 7 creating a transmit beam profile being transmitted by means of an ultrasound probe 1 into an object O. […] The several extracted modality features might be temporarily stored in a cine-memory II to be further processed by a scan-converter 12 to convert the modality feature signals into a suitable image display format, to be displayed on an image-display 13” [0176]. Therefore, the ultrasound system shown in FIG. 1a constitutes an ultrasound imaging system. Furthermore, regarding an array of transducer elements, Pellegretti discloses “An embodiment of the said ultrasound system comprises: a transmit beamformer generating the driving input signals for the transducer elements according to a transmit scheme for driving the transducer array to transmit a plurality of transmit beams from an array transducer” [0104-0105]. Therefore, the ultrasound imaging system includes an array of transducer elements.);
“a controller coupled to the array and configured to control the array to transmit a plurality of adjacent transmit beams toward a medium, the plurality of adjacent transmit beams comprising a first transmit beam and a second transmit beam at least partially overlapping the first transmit beam” (Claim 1) (“a transmit beamformer generating the driving input signals for the transducer elements according to a transmit scheme for driving the transducer array to transmit a plurality of transmit beams from an array transducer, each transmit beam being centered at a different position along the array and each transmit beam having a width or an aperture encompassing a plurality of laterally spaced line positions, each transmit beam width or aperture overlapping at least partially at least the width or the aperture of the immediately adjacent transmit beam or of more laterally spaced transmit beams” [0105]. Thus, since the transmit beamformer generates the driving input signals for the transducer elements of the transducer array to cause a plurality of transmit beams to be emitted, the transmit beamformer constitutes a controller coupled to the array and configured to control the array to transmit a plurality of adjacent transmit beams toward a medium. Furthermore, each transmit beam width or aperture overlaps at least partially with the immediately adjacent transmit beam, the plurality of adjacent transmit beams comprise a first transmit beam and a second transmit beam at least partially overlapping the first transmit beam.);
“a beamformer coupled to the array via a plurality of channels and configured to receive, at a given channel, a first receive signal and a second receive signal responsive to the first transmit beam and the second transmit beam, respectively, wherein the beamformer is further configured to:” (Claim 1) (“According to this solution the array transducer elements are connected to a multiline receive beamformer which produces a plurality of receive lines at a plurality of corresponding line positions in response to one transmit beam at each one of a certain number of different beam locations” [0074] and “a receive beamformer including a receive signals processing unit configured to process the echo signals received in response to the transmit beams to produce a plurality of receive lines of echo signals” [0095]. In this case, in order for the multiline receive beamformer to receive the echo signals in response to the transmit beams, the multiline receive beamformer must have been coupled to the array via a plurality of channels. Thus, the multiline receive beamformer (i.e. receive beamformer) constitutes a beamformer coupled to the array via a plurality of channels and configured to receive, at a given channel, a first receive signal and a second receive signal responsive to the first transmit beam and the second transmit beam.);
“A method of ultrasonically imaging a medium, the method comprising:” (Claim 10) (“According to an embodiment of the present invention the method for performing a distortion free multi line receive focusing beamforming of ultrasound signals, comprises the steps of” [0020]. In order to perform an ultrasound method, a medium (i.e. object, subject, etc.) must be present.);
“transmitting, from an array of transducer elements, a plurality of at least partially overlapping transmit beams including a first transmit beam and a second transmit beam” (Claim 10) (“transmitting, transmit beams from an array transducer comprising a certain number of transducer elements to a target” [0021]. Furthermore, Pellegretti discloses “According to a variant embodiment of the method […] a) transmitting a plurality of transmit beams from an array transducer, each transmit beam being centered at a different position along the array and each transmit beam having a width or an aperture encompassing a plurality of laterally spaced line positions, each transmit beam width or aperture overlapping at least partially at least the width or the aperture of the immediately adjacent transmit beam or of more laterally spaced transmit beams” [0075-0076]. Therefore, the method involves performing the step of transmitting, from an array of transducer elements, a plurality of at least partially overlapping transmit beams including a first transmit beam and a second transmit beam.); 
“receiving, at a given channel associated with the active aperture of the array, a first receive signal responsive to the first transmit beam and a second receive signal responsive to the second transmit beam” (Claim 10) (“receiving echo signals from at least part of the transducer elements of the array transducer; obtaining receive signals from each of the said transducer elements of an array transducer” [0022-0023]. Therefore, the method involves performing the step of receiving, at a given channel associated with the active aperture of the array, a first receive signal responsive to the first transmit beam and a second receive signal responsive to the second transmit beam.);
“align(ing) the first receive signal to a location between the first and second transmit beams to produce a first aligned receive signal”; “align(ing) the second receive signal to the location between the first and second transmit beams to produce a second aligned receive signal” (Claims 1 and 10) (“a focalization delay and phase equalization delay module which applies to each receive signal contribution of each channel or transducer element the corresponding focalization and phase shift equalization delays for re-aligning the time of arrival of the receive signal contributions at the transducer elements of the transducer array from each reflecting or focus point and for equalizing the phase shift variance among receive line signals for each reflecting or focus point at a common line position the said receive line signals resulting from transmit beams of different transmit beam positions based on stored delay and phase shift values along receive lines at a common line” [0108] and “A beamforming processor comprising: […] a focalization delay module” [Claim 18]. According to the instant specification “During a given transmit-receive cycle, the beamformer receives, at any given channel ci, echo signals 304-1 […] echo signals 304-2 […] Signal 304-1 is coupled to a delay circuit 310 which applies appropriate time or phase delays to align the signal 304-1 to a location between the two transmit beams” [042]. Therefore, a time or phase delay is utilized to align the received signal to a location between the two transmit beams. Additionally, Pellegretti discloses “This concurrently processing is repeated for additional transmit beams and the phase shift variance among receive lines at a common line position resulting from transmit beams of different transmit beam positions are equalized” [0182]. Therefore, since the common line position results from the transmit beam positions being equalized, the common line position constitutes a location between the first and second transmit beams. 
Thus, since the focalization delay and phase equalization delay module is part of the beamforming processor (i.e. beamformer) and performs focalization and phase shift equalization delays for each receive signal (i.e. first and second receive signals) for re-aligning the time of arrival of the receive signals to a common line position, the focalization delay and phase equalization module of the beamformer performs the step of aligning the first receive signal to a location between the first and second transmit beams (i.e. a common line position) to produce a first aligned receive signal and aligning the second receive signal to the location between the first and second transmit beams to produce a second aligned receive signal.); 
“generate(ing) a weighting value for the given channel […] of the first and second aligned receive signals” (Claims 1 and 10) (“each beamformer being characterized by a set of dynamic delays and optionally by a set of apodization weights, which are different for each beamformer processor and which dynamic delays are given by the sum of focalization delays and RTB delays, which are the phase shifts between the wave fronts of the different transmit beams centered at different transmission lines at the focal points along one receive line having a certain line location” [0090] and “The receive and RTB, delay information is stored in the memory 6 and via 7 provide the buffer decimation readout circuits of 31 with the proper nearest delay to select a I,Q Rf sample, out of the buffer, to be further processed by the apodization/aperture weighing 32, where the apodization weighting values, are provided via 6 and 7” [0205]. Therefore, a weighting value is generated based on the first and second aligned receive signals.).
“apply(ing) the weighting value to at least one of the first and second aligned receive signals, to a receive signal aligned to a location other than the location between the first and second transmit beams, or a combination thereof, to produce a weighted per-channel signal for the given channel” (Claims 1 and 10) (“According to a further improvement which can be provided in combination with any of the above embodiments of an ultrasound system according to the present invention, the beamforming module, particularly the multiline beamformer is provided with a unit applying an apodization weight to the receive signals prior to coherent summation” [0120]. Therefore, since the apodization weight is applied to the receive signals (i.e. the first and second receive signals), the beamforming module performs the step of applying the weighting value to at least one of the first and second aligned receive signals to produce a weighted per-channel signal for the given channel.);
“sum(ming) the weighted per-channel signals associated with multiple channels of the active aperture to produce a beamformed signal for ultrasonically imaging the medium” (Claims 1 and 10) (“The beamforming process is completed with apodization multipliers 22 followed with coherent channel addition 23, which output becomes passed to a depth dependent tracking filer 16 (VCF), a I,Q detector 8 and a modulus 10 to deliver this beam formers B-mode feature detection result” [0177] and “In this way a beamforming output for a MultiLine (MLx) becomes produced, after the channels summation 33, for that specific MLx beamforming output” [0205]. Therefore, the beamformer performs the step of summing the weighted per-channel signals associated with multiple channels of the active aperture to produce a beamformed signal for ultrasonically imaging the medium.).
Pellegretti does not teach that the weighting value is “based on a correlation”.
Ustuner is within the same field of endeavor because it involves a beamformer which applies receive focal delays to the individual channel signals from elements of the array and coherently sums the signals across element channels to form samples representing a scan line” [0002].
Ustuner teaches that the weighting value is “based on a correlation” (“Therefore, the expected coherence of an aperture with unity weighting across the array is a ramp function that predicts  decreasing covariance for increasing lag value” [0003]; “A beamformer beamforms first and second frames of data representing the overlapping region from the first and second sets of signals, respectively. A processor calculates covariance or correlation between the data of the first and second frames for each of a plurality of locations in the overlapping region” [0006] and “The processor 36 is configured to measure coherence at different locations of the region. The coherence is measured as a covariance or correlation between the beamformed sets of coherent data. In one embodiment, the coherence is measured as a function of a curve of covariance or correlation” [0081]. Therefore, since the processor measures the coherence based on a covariance or correlation between the first and second sets of signals and unity weighting (i.e. with a weighting value) results in decreasing covariance (i.e. correlation, the weighting value is based, in part, on a correlation calculation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Pellegretti so as to include the weighting value being generated based on a correlation as disclosed in Ustuner in order to perform coherence ultrasound imaging [Ustuner: 0002]. Coherent ultrasound imaging is one of a finite number of ultrasound imaging techniques in which the “estimate of the coherence may be used to augment or replace the B-mode image in an effort to suppress noise and stationary clutter echo signals” [Ustuner: 0027] with a reasonable expectation of success, therefore it would be obvious to try. Coherent ultrasound imaging requires performing a covariance or correlation calculation in order to calculate coherence and thus form coherent data with which the beamformer performs a summation to produce a beamformed signal which is subsequently scan converted to form an image [see Ustuner: 0002]. In order to perform summing in a coherent manner to produce a coherent receive signal (see Pellegretti [0194]) the weighting values (i.e. apodization weighting values) for the given channel must have been generated based on a correlation as disclosed in Ustuner. Combining the prior art elements according to known techniques would yield the predictable result of suppressing noise and stationary clutter echo signals when performing ultrasound imaging.
Regarding claims 2 and 11, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti teaches “wherein the beamformer is configured to generate the weighting value […] the first and second aligned receive signals at multiple depth locations in the medium” (Claim 2) and “wherein the generating the weighting value comprises […] the first and second aligned receive signals at multiple depth locations in the medium” (Claim 11) (“each beamformer being characterized by a set of dynamic delays and optionally by a set of apodization weights, which are different for each beamformer processor and which dynamic delays are given by the sum of focalization delays and RTB delays, which are the phase shifts between the wave fronts of the different transmit beams centered at different transmission lines at the focal points along one receive line having a certain line location” [0090]. Therefore, the beamformer generates a set of apodization weights (i.e. weighting values).
Furthermore, regarding the first and second aligned receive signals being acquires at multiple depth locations in the medium, Pellegretti discloses “It is to say the received signal is a summation of all the reflection on boundaries at different depths in the object” [0142]. In order for the received signal to be a reflection on boundaries at different depths in the object, the transmitted signal must have penetrated the medium to reach multiple depth locations to produce a received signal at multiple depth locations which the beamformer performs summation on based on a set of apodization weights (i.e. weighing values).
Pellegretti does not explicitly teach “based on correlating” (Claim 2) or “correlating” (Claim 11).
Ustuner teaches “based on correlating” (Claim 2) and “correlating” (Claim 11) (“A beamformer beamforms first and second frames of data representing the overlapping region from the first and second sets of signals, respectively. A processor calculates covariance or correlation between the data of the first and second frames for each of a plurality of locations in the overlapping region” [0006]. Therefore, the data of the first and second frames (i.e. the first and second aligned receive signals) is used to perform a correlation calculation. 
Furthermore, regarding multiple depth locations, Ustuner discloses “In act 14, channel signals are received. In response to the transmitted acoustic energy, echoes return to the transducer. The elements of the transducer convert the acoustic energy into electrical signals. As echoes return from deeper depths, each element of the receive aperture generates a waveform over time. The collection of such waveforms over time in response to a given insonification or broad beam by different elements provides a set of signals” [0037]. Therefore, since each element of the receive aperture receives echoes from deeper depths over time, under broadest reasonable interpretation, each channel receives echoes returned from multiple depths in order to create a set of signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Pellegretti so as to include the weighting value being generated based on a correlation as disclosed in Ustuner in order to perform coherence ultrasound imaging [Ustuner: 0002]. Coherent ultrasound imaging is one of a finite number of ultrasound imaging techniques in which the “estimate of the coherence may be used to augment or replace the B-mode image in an effort to suppress noise and stationary clutter echo signals” [Ustuner: 0027] with a reasonable expectation of success, therefore it would be obvious to try. Coherent ultrasound imaging requires performing a covariance or correlation calculation in order to calculate coherence and thus form coherent data with which the beamformer performs a summation to produce a beamformed signal which is subsequently scan converted to form an image [see Ustuner: 0002]. In order to perform summing in a coherent manner to produce a coherent receive signal (see Pellegretti [0194]) the weighting values (i.e. apodization weighting values) for the given channel must have been generated based on a correlation as disclosed in Ustuner. Combining the prior art elements according to known techniques would yield the predictable result of suppressing noise and stationary clutter echo signals when performing ultrasound imaging.
Regarding claims 3 and 12, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti does not teach “wherein the beamformer is configured to compare the correlations of the aligned receive signals from multiple sets of aligned receive signals and wherein the weighting value is based on the comparison” (Claim 3) or “further comprising comparing the correlations of the aligned receive signals from multiple sets of aligned receive signals, wherein the weighting value is based on the comparison” (Claim 12).
Ustuner teaches “wherein the beamformer is configured to compare the correlations of the aligned receive signals from multiple sets of aligned receive signals and wherein the weighting value is based on the comparison” (Claim 3) and “further comprising comparing the correlations of the aligned receive signals from multiple sets of aligned receive signals, wherein the weighting value is based on the comparison” (Claim 12) (“The coherence curve as a function of lag is determined. FIG. 5 shows an example of normalized correlation as a function of lag. In the example of FIG. 5, 112 different transmit elements or apertures are used, resulting in lag calculations based on the 112 transmit element frames” [0057], “Normalized cross-correlation is performed across the transmit channels to measure a coherence curve” [0056] and “Each pixel R.sub.sl[z, x] in the image is created by summing the corresponding coherence curve up to M lags, and normalization is applied to the resulting values” [0060]. A normalization cross-correlation is a type of comparison that can be performed between multiple sets of aligned received signals. In order to create the coherence curve, based on the 112 different transmit elements, as shown in FIG. 5 by performing normalized correlation, the beamformer must have been configured to compare the correlations of the aligned received signals (i.e. corresponding to the transmit events from the transmit channels) from multiple sets of aligned signals. Furthermore, since each pixel in the image is created by summing the corresponding coherence curve and normalizing the resulting values (i.e. weighting the values) the weighting value must have been based on the comparison (i.e. the normalized cross-correlation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Pellegretti so as to include comparing correlations to determine the weighting value as disclosed in Ustuner in order to perform coherence ultrasound imaging [Ustuner: 0002]. Coherent ultrasound imaging is one of a finite number of ultrasound imaging techniques in which the “estimate of the coherence may be used to augment or replace the B-mode image in an effort to suppress noise and stationary clutter echo signals” [Ustuner: 0027] with a reasonable expectation of success, therefore it would be obvious to try. Coherent ultrasound imaging requires performing a covariance or correlation calculation in order to calculate coherence and thus form coherent data with which the beamformer performs a summation to produce a beamformed signal which is subsequently scan converted to form an image [see Ustuner: 0002]. Furthermore, a normalized cross-correlation is one of a finite number of cross-correlation techniques which can be used to measure coherence and therefore perform a comparison, with a reasonable expectation of success, therefore it would be obvious to try. In order to perform summing in a coherent manner to produce a coherent receive signal (see Pellegretti [0194]) the weighting values (i.e. apodization weighting values) for the given channel must have been generated based on a correlation (i.e. the normalized cross-correlation) as disclosed in Ustuner. Combining the prior art elements according to known techniques would yield the predictable result of suppressing noise and stationary clutter echo signals when performing ultrasound imaging.
Regarding claims 4 and 13, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti does not teach “wherein the beamformer is configured to compute a normalized cross-correlation value and use the normalized cross-coefficient value as the weighting value” (Claim 4) or “wherein generating the weighting value comprises computing a normalized cross-correlation value and using the normalized cross-coefficient value as the weighting value” (Claim 13).
Ustuner teaches “wherein the beamformer is configured to compute a normalized cross-correlation value and use the normalized cross-coefficient value as the weighting value” (Claim 4) and “wherein generating the weighting value comprises computing a normalized cross-correlation value and using the normalized cross-coefficient value as the weighting value” (Claim 13) (“Any covariance calculation may be used to measure. In one embodiment, a correlation, such as a cross-correlation is used. For example, a normalized cross-correlation or a correlation with a mean subtracted is calculated. Normalized cross-correlation is performed across the transmit channels to measure a coherence curve. Correlation coefficients are a measure of covariance.” [0056] and “In one embodiment, an integral of less than the first twenty, ten, or five lags (e.g., lags 1-5) or other number of lags is calculated. For example, the normalized cross-correlation between each pair of transmit channel frames and an average over all pairs with the same separation are calculated, giving a single value ρ[z,x,n] for each lag value n at every axial and lateral image location. […] Each pixel R.sub.sl[z, x] in the image is created by summing the corresponding coherence curve up to M lags, and normalization is applied to the resulting values” [0060]. Therefore, since a normalized cross-correlation is performed to measure the coherence curve and each pixel in the image is created by summing the corresponding coherence curve and applying the normalization to the resulting values, under broadest reasonable interpretation, the beamformer must have been configured to compute a normalized cross-correlation value and use the normalized cross-coefficient value (i.e. corresponding to the coherence curve) as the weighting value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Pellegretti so as to include the computing a normalized cross-correlation value as disclosed in Ustuner in order to perform coherence ultrasound imaging [Ustuner: 0002]. Coherent ultrasound imaging is one of a finite number of ultrasound imaging techniques in which the “estimate of the coherence may be used to augment or replace the B-mode image in an effort to suppress noise and stationary clutter echo signals” [Ustuner: 0027] with a reasonable expectation of success, therefore it would be obvious to try. Coherent ultrasound imaging requires performing a covariance or correlation calculation in order to calculate coherence and thus form coherent data with which the beamformer performs a summation to produce a beamformed signal which is subsequently scan converted to form an image [see Ustuner: 0002]. Furthermore, a normalized cross-correlation is one of a finite number of cross-correlation techniques which can be used to measure coherence with a reasonable expectation of success, therefore it would be obvious to try. In order to perform summing in a coherent manner to produce a coherent receive signal (see Pellegretti [0194]) the weighting values (i.e. apodization weighting values) for the given channel must have been generated based on a correlation (i.e. the normalized cross-correlation) as disclosed in Ustuner. Combining the prior art elements according to known techniques would yield the predictable result of suppressing noise and stationary clutter echo signals when performing ultrasound imaging.
Regarding claims 5 and 14, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti teaches “wherein the beamformer is further configured to bandpass filter the aligned receive signals before computing the weighting value” (Claim 5) and “further comprising bandpass filtering the aligned receive signals before computing the weighting value” (Claim 14) (“According to an embodiment of the present method, the following steps are carried out prior to carry out of the step of applying the beamforming delays and carrying out the coherent summation of the I,Q Rf receive signals of the transducer elements […] bandpass filtering the complex signal (I,Q) around the working carrier frequency (fx) for passing only the spectral content of the complex signal (I,Q) around the said working carrier frequency (fx)” [0045-0049]. In this case, the application of beamforming delays is “provided with a unit applying an apodization weight to the receive signals prior to coherent summation” [0120]. Therefore, since the bandpass filtering step is performed prior to applying beamforming delays (i.e. computing and applying the weighting value) and carrying out coherent summation, the method carried out by the beamformer performs the step of bandpass filtering the aligned receive signals before computing the weighting value (i.e. the apodization weight).). 
Regarding claims 8 and 18, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti teaches “wherein the beamformer is configured to simultaneously receive multiple receive signals and perform multiline receive beamforming in real-time using the multiple received signals” (Claim 8) and “wherein the receiving comprises simultaneously receiving multiple receive signals from the array via multiple channels from the plurality of channels associated with the active aperture and performing multiline receive beamforming in real-time based on the multiple received signals” (Claim 18) (“According to a further embodiment of the said ultrasound system comprises a multiline beamformer […] the said multiline beamformers comprising a multiline processor for each receive line encompassed by the aperture or the width of each transmit beam centered on a certain transmit line position” [0103] and “a multiline beamforming technique according to which following the transmission of a plurality of transmit beams from an array transducer […] the received echo signals by the array transducer in response to one transmit beam are concurrently processed to produce a plurality of receive lines of echo signals at the laterally spaced line positions covered by the transmit beam” [0182]. Therefore, since the system includes a multiline beamformer and receives each line of echo signals, the beamformer is configured to simultaneously receive multiple receive signals. Furthermore, since the multiline processor (i.e. of the multiline beamformer) concurrently processed the plurality of receive lines of echo signals, the beamformer receives multiple receive signals form the array via multiple channels from the plurality of channels associated with the active aperture and performs multiline receive beamforming in real-time based on the multiple received signals.).
Regarding claims 9 and 19, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti teaches “wherein the controller is configured to adjust power output to one or more elements of the array […]” (Claim 9) and “further comprising adjust power output to one or more elements of the array […]” (Claim 19) (“The digital front end boards 710 include transmit driver circuits 712 that generate transmit signals that are passed over corresponding channels to corresponding transducer in connection with ultrasound transmit firing operations. The transmit driver circuits 712 provide pulse or control for each drive signal and transmit beamforming management to steer firing operations to points of interest within the region of interest. […] a separate transmit driver circuits 712 may be provided in connection with each channel […] The transmit driver circuits 712 may implement single line transmit, encoded firing sequences, multiline transmitter operations, generation of shear wave inducing ultrasound beams as well as other forms of ultrasound transmission techniques” [0215]. In order for the transmit driver circuits to control the drive signal of each channel (i.e. associated with the one or more elements of the array) to steer firing operations to points of interest in the region of interest, the transmit circuits 712 has to control (i.e. adjust) power output to one or more elements of the array.).
Pellegretti does not teach “based on the correlation of the aligned receive signals” (Claims 9 and 19).
Ustuner teaches “based on the correlation of the aligned receive signals” (“A beamformer beamforms first and second frames of data representing the overlapping region from the first and second sets of signals, respectively. A processor calculates covariance or correlation between the data of the first and second frames for each of a plurality of locations in the overlapping region” [0006] and “The processor 36 is configured to measure coherence at different locations of the region. The coherence is measured as a covariance or correlation between the beamformed sets of coherent data. In one embodiment, the coherence is measured as a function of a curve of covariance or correlation” [0081]. Therefore, since the processor measures the coherence based on a covariance or correlation between the first and second sets of signals a correlation between the aligned receive signals (i.e. the first and second sets of signals) is performed which can be utilized by the controller of Pellegretti to adjust a power output to one or more element of the array.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Pellegretti so as to include performing a correlation as disclosed in Ustuner in order to perform coherence ultrasound imaging [Ustuner: 0002]. Coherent ultrasound imaging is one of a finite number of ultrasound imaging techniques in which the “estimate of the coherence may be used to augment or replace the B-mode image in an effort to suppress noise and stationary clutter echo signals” [Ustuner: 0027] with a reasonable expectation of success, therefore it would be obvious to try. Coherent ultrasound imaging requires performing a covariance or correlation calculation in order to calculate coherence and thus form coherent data with which the beamformer performs a summation to produce a beamformed signal which is subsequently scan converted to form an image [see Ustuner: 0002]. Furthermore, a correlation value can be utilized to determine how to drive the transducer elements of an ultrasound probe, such that the beams target a region of interest, therefore, it would be obvious to utilize the correlation value calculated in Ustuner, when performing a power adjustment as taught by Pellegretti. Combining the prior art elements according to known techniques would yield the predictable result of suppressing noise and stationary clutter echo signals when performing ultrasound imaging.
Regarding claim 17, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Pellegretti teaches “wherein the plurality of at least partially overlapping transmit beams further includes a third transmit beam that overlaps at least partially with at least one of the first and second transmit beams, and wherein the weighting value is computed based on receive signals from the first, second, and third transmit beams aligned to a location between the first, second and third transmit beams” (“FIG. 4a shows a plot of, as an example of three complex impulse signals of three cascade complex interpolation stages, wherein the interpolation is performed around an I,Q Rf signal” [0163]. As shown in FIG. 4a, the three impulse signals (i.e. transmit beams) overlap at least partially (i.e. the peaks shown in 63h, 64h and 65h are in relatively the same location). Therefore, the plurality of at least partially overlapping transmit beams further includes a third transmit beam that overlaps at least partially with at least one of the first and second transmit beams
Furthermore, regarding the first, second and third transmit beams being aligned to a location between the first, second and third transmit beams, Pellegretti discloses “a focalization delay and phase equalization delay module which applies to each receive signal contribution of each channel or transducer element the corresponding focalization and phase shift equalization delays for re-aligning the time of arrival of the receive signal contributions at the transducer elements of the transducer array from each reflecting or focus point and for equalizing the phase shift variance among receive line signals for each reflecting or focus point at a common line position the said receive line signals resulting from transmit beams of different transmit beam positions based on stored delay and phase shift values along receive lines at a common line” [0108] and “A beamforming processor comprising: […] a focalization delay module” [Claim 18]. Thus, the receive signal is re-aligned to a common line position. According to the instant specification “During a given transmit-receive cycle, the beamformer receives, at any given channel ci, echo signals 304-1 […] echo signals 304-2 […] Signal 304-1 is coupled to a delay circuit 310 which applies appropriate time or phase delays to align the signal 304-1 to a location between the two transmit beams” [042]. Therefore, a time or phase delay is utilized to align the received signal to a location between the two transmit beams. Additionally, Pellegretti discloses “This concurrently processing is repeated for additional transmit beams and the phase shift variance among receive lines at a common line position resulting from transmit beams of different transmit beam positions are equalized” [0182]. Therefore, since the common line position results from the transmit beam positions being equalized, the common line position constitutes a location between the first, second and third transmit beams. 
Thus, since the focalization delay and phase equalization delay module is part of the beamforming processor (i.e. beamformer) and performs focalization and phase shift equalization delays for each receive signal (i.e. first, second and third receive signals) for re-aligning the time of arrival of the receive signals to a common line position, the focalization delay and phase equalization module of the beamformer performs the step of aligning the first receive signal to a location between the first and second transmit beams (i.e. a common line position) to produce a first aligned receive signal and aligning the second receive signal to the location between the first and second transmit beams to produce a second aligned receive signal.
Furthermore, regarding the weighting value being computed based on receive signals from the first, second and third transmit beams, Pellegretti discloses “each beamformer being characterized by a set of dynamic delays and optionally by a set of apodization weights, which are different for each beamformer processor and which dynamic delays are given by the sum of focalization delays and RTB delays, which are the phase shifts between the wave fronts of the different transmit beams centered at different transmission lines at the focal points along one receive line having a certain line location” [0090] and “The receive and RTB, delay information is stored in the memory 6 and via 7 provide the buffer decimation readout circuits of 31 with the proper nearest delay to select a I,Q Rf sample, out of the buffer, to be further processed by the apodization/aperture weighing 32, where the apodization weighting values, are provided via 6 and 7” [0205]. Therefore, since the sum of the different transmit beams is used to form the set of apodization weights (i.e. weighting values), under broadest reasonable interpretation, the weighting value is computed based on received signals from the first, second and third transmit beams aligned to a location (i.e. common line) between the first, second and third transmit beams.).
Regarding claim 20, Pellegretti teaches “A non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of the medical imaging system to perform the method of claim 10” (“One or more of the operations described above in connection with the methods may be performed using on one or more processors. […] In one embodiment, the operations described herein may represent actions performed when one or more processors (e.g., of the devices described herein) execute program instructions stored in memory (for example, software stored on a tangible and non-transitory computer readable storage medium, such as a computer hard drive, ROM, RAM, or the like)” [0232]. Therefore, a non-transitory computer-readable medium is provided which comprises executable instructions, which when executed cause a processor of the medical imaging system to perform the method of claim 10 described above.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegretti et al. US 20180203103 A1 “Pellegretti” and Ustuner et al. US 20150342567 A1 “Ustuner” as applied to claims 1-5, 8-14, 17-20 above, and further in view of Powers et al. US 20120143058 A1 “Powers”.
Regarding claims 6 and 15, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti does not teach “wherein the beamformer is configured to compute a cross-correlation value using a kernel spanning 3 to 5 wavelengths in fast time or 1 to 3 scan lines in beam space” (Claim 6) or “wherein the generating the weighting value comprises computing a cross-correlation value using a kernel spanning 3 to 5 wavelengths in fast time or 1 to 3 scan lines in beam space” (Claim 15).
Ustuner teaches “wherein the beamformer is configured to compute a cross-correlation value using a kernel […]” (Claim 6) and “wherein the generating the weighting value comprises computing a cross-correlation value using a kernel […]” (Claim 15) (“For example, the normalized cross-correlation between each pair of transmit channel frames and an average over all pairs with the same separation are calculated, giving a single value ρ[z,x,n] for each lag value n at every axial and lateral image location. Axial kernels on the order of a wavelength from sample k1 to k2 are used in the cross-correlation and are centered on the sample at depth z” [0060]. Therefore, the beamformer is configured to compute a cross-correlation value (i.e. a weighting value) using a kernel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Pellegretti so as to include the computing a cross-correlation value with a kernel as disclosed in Ustuner in order to perform coherence ultrasound imaging [Ustuner: 0002]. Coherent ultrasound imaging is one of a finite number of ultrasound imaging techniques in which the “estimate of the coherence may be used to augment or replace the B-mode image in an effort to suppress noise and stationary clutter echo signals” [Ustuner: 0027] with a reasonable expectation of success, therefore it would be obvious to try. Coherent ultrasound imaging requires performing a covariance or correlation (i.e. cross-correlation) calculation in order to calculate coherence and thus form coherent data with which the beamformer performs a summation to produce a beamformed signal which is subsequently scan converted to form an image [see Ustuner: 0002]. Furthermore, performing a cross-correlation with a kernel is one of a finite number of cross-correlation techniques which can be used to measure coherence with a reasonable expectation of success, therefore it would be obvious to try. In order to perform summing in a coherent manner to produce a coherent receive signal (see Pellegretti [0194]) the weighting values (i.e. apodization weighting values) for the given channel must have been generated based on a correlation (i.e. the normalized cross-correlation) as disclosed in Ustuner. Combining the prior art elements according to known techniques would yield the predictable result of suppressing noise and stationary clutter echo signals when performing ultrasound imaging.
The combination of Pellegretti and Ustuner does not teach that the kernel is “spanning 3 to 5 wavelengths in fast time or 1 to 3 scan lines in beam space” (Claims 6 and 15).
Powers is within the same field of endeavor because it includes acquiring echo data and performing summation with a beamformer (see Powers: Abstract and 0078]).
Powers teaches that the kernel is “spanning 3 to 5 wavelengths in fast time or 1 to 3 scan lines in beam space” (Claims 6 and 15) (“The cross-correlation kernel size can be, for example, two wavelengths before and two wavelengths after. If searching, the searching window should encompass the amount of axial translation performed. The kernel size and window searching size may be dynamically set, so that they may increase based on the cross-correlation results” [0130]. Therefore, since the kernel size can be two wavelengths before and two wavelengths after, the kernel spans 4 wavelengths. Thus, under broadest reasonable interpretation, the kernel is spanning 3 to 5 wavelengths in fast time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pellegretti and Ustuner to include the kernel size spanning 3 to 5 wavelengths as disclosed in Powers in order to perform a cross-correlation to produce a mask which is applied to a displayed image to optimize display quality [Powers: 0127]. Performing a cross-correlation with a kernel spanning 3 to 5 wavelengths is one of a finite number of techniques which can be used to generate a cross-correlation value for use in the creation of a mask for selectively excluding part of an image [Powers: 0127] with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of optimizing image quality.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegretti et al. US 20180203103 A1 “Pellegretti” and Ustuner et al. US 20150342567 A1 “Ustuner” as applied to claims 1-5, 8-14, 17-20 above, and further in view of Cannon et al. US 20100286527 A1 “Cannon”.
Regarding claims 7 and 16, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, Pellegretti does not teach “wherein the amount of overlap of the plurality of at least partially overlapping transmit beams is selected to achieve a beam density from 80 to 128 transmit events in a 90 degree span” (Claim 7) or “wherein the transmitting comprises transmitting the plurality of at least partially overlapping transmit beams such that the overlap by an amount selected to achieve a beam density from 80 to 128 transmit events in a 90 degree span” (Claim 16).
Ustuner teaches “wherein the amount of overlap of the plurality of at least partially overlapping transmit beams is selected to achieve a beam density from 80 to 128 transmit events […]” (Claim 7) and “wherein the transmitting comprises transmitting the plurality of at least partially overlapping transmit beams such that the overlap by an amount selected to achieve a beam density from 80 to 128 transmit events […]” (Claim 16) (“For example, sixty four or more (e.g. 112) broad beams are transmitted to cover the same locations or overlapping region from different transmit apertures spaced along the transducer array” [0034]. Therefore, since 112 broad beams (i.e. transmit beams) are transmitted to cover the overlapping region, under broadest reasonable interpretation, the amount of overlap of the plurality of at least partially overlapping transmit beams is selected to achieve a beam density from 80 to 128 transmit events (i.e. 112).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Pellegretti so as to include the of overlapping transmit beams achieving a beam density of 80 to 128 transmit events and disclosed in Ustuner in order to perform coherence ultrasound imaging [Ustuner: 0002]. Coherent ultrasound imaging is one of a finite number of ultrasound imaging techniques in which the “estimate of the coherence may be used to augment or replace the B-mode image in an effort to suppress noise and stationary clutter echo signals” [Ustuner: 0027] with a reasonable expectation of success, therefore it would be obvious to try. Coherent ultrasound imaging requires transmitting a plurality of transmit beams in order to acquire signals necessary for performing a covariance or correlation calculation in order to calculate coherence and thus form coherent data with which the beamformer performs a summation to produce a beamformed signal which is subsequently scan converted to form an image (see [Ustuner: 0002]). In order to perform summing in a coherent manner to produce a coherent receive signal (see Pellegretti [0194]) the weighting values (i.e. apodization weighting values) for the given channel must have been generated based on a correlation as disclosed in Ustuner. Combining the prior art elements according to known techniques would yield the predictable result of suppressing noise and stationary clutter echo signals when performing ultrasound imaging.
The combination of Pellegretti and Ustuner does not teach “in a 90 degree span”. 
Cannon is within the same field of endeavor because it involves a receive beamformer system (see [0066] and FIG. 4).
Cannon teaches “in a 90 degree span” (“The timing of the pulses provided to the transducers and thus the timing of the acoustic waves created by the transducers may be of any nature, according to the contemplated embodiments. For example, the arrangement may be a phased array whereby transmit focal points are typically located at equal radial distances from a common vertex. The transmit beams are usually located at equal angular distances from each other and may span a total of 90 degrees or more” [0062]. Therefore, the transmit beams are transmitted in a 90 degree span.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pellegretti and Ustuner to include the transmit beans being transmitted in a 90 degree span as disclosed in Cannon in order to acquire transmit ultrasound beams to a common focal point and therefore acquire focused receive signals [Cannon: 0062]. Then the transmit beam is focused to radial locations other than the transmit focal point (i.e. common vertex), the resulting beam becomes increasingly unfocused [Cannon: 0062] and therefore, may not provide high peak acoustic pressure with which to perform harmonic imaging [Cannon: 0026]. By having the transmit beams of Ustuner overlap within the 90 degree span of Cannon, the transmit beams can more easily target a specific focal region within the subject, such that imaging, such as harmonic ultrasonic imaging, can take place. Combining the prior art elements according to known techniques would yield the predictable result of focusing the transmit beams to a specific location within the subject.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cai US 20060173322 A1 “Cai” is pertinent to the applicant’s disclosure because it discloses “Using amplifiers, analog-to-digital converters, filters and/or other components the receive beamformer 18 is operable to apply different apodization profiles for different receive beams. The apodization profile is applied by relatively weighting the signals from each of the channels or elements 16 of the array 14 with the desired gain or reduction in signal strength” [0029].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793